331 S.W.3d 742 (2011)
Brandon A. WHITE, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 71442.
Missouri Court of Appeals, Western District.
March 1, 2011.
Mark A. Grothoff, Esq., Columbia, MO, for appellant.
Shaun J. Mackelprang, Esq., John M. Reeves, Esq., Jefferson City, MO, for respondent.
Before: JOSEPH M. ELLIS, P.J., and ALOK AHUJA and KAREN KING MITCHELL, JJ.

ORDER
PER CURIAM:
Brandon White was convicted after a jury trial of two counts of delivery of a controlled substance near schools and sentenced to two fifteen-year terms of imprisonment, to be served concurrently. In this post-conviction rehef proceeding brought pursuant to Supreme Court Rule 29.15, White argues that his attorney provided ineffective assistance by failing to cross-examine two of the State's witnesses concerning an agreement between the State's principal fact witness and prosecutors concerning the disposition of charges pending against the witness. White also argues that the State unlawfully failed to disclose the agreement. The circuit court denied relief following an evidentiary hearing. We affirm. Because a published opinion would have no precedential value, a memorandum setting forth the reasons for this order has been provided to the parties. Rule 84.16(b).